671 S.E.2d 528 (2008)
STATE
v.
Eddie Lamar TAYLOR.
No. 719A05.
Supreme Court of North Carolina.
December 11, 2008.
Anne M. Gomez, Assistant Appellate Defender for Taylor.
William Crumpler, Daniel P. O'Brien, Assistant Attorney General, Susan Doyle, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 14th day of February 2008 by Defendant to Strike Unsupported Factual Statement in State's Oral Argument:
"Motion Denied by order of the Court in conference this the 11th day of December 2008."